Citation Nr: 0916995	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  99-24 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from May 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the Veteran's claims.

Procedural history

In November 1997, the Veteran filed his claim of entitlement 
to service connection for PTSD.  His claim was denied in a 
rating decision dated March 1998.  He disagreed with the 
decision and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in April 1999.  In May 1999, 
the Veteran was afforded a formal hearing at the RO, the 
transcript of which has been associated with the Veteran's 
claims file.

In September 1999, the Veteran filed a claim of entitlement 
to TDIU.  That claim was denied in an October 1999 rating 
decision.  The Veteran disagreed with this decision and 
perfected his appeal by filing a timely VA Form 9 in December 
1999.   

In a September 2004 Board decision, the claims were remanded 
for further procedural and evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous 
denials in a December 2008 supplemental statement of the case 
(SSOC).  The Veteran's VA claims file has been returned to 
the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran did not participate in combat.

2.  The evidence of record does not include credible 
supporting evidence verifying the occurrence of the Veteran's 
claimed in-service stressors.

3.  Service connection is currently in effect for aphakia of 
the right eye, evaluated as 30 percent disabling.  This is 
the Veteran's only service-connected disability.

4.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected disability 
alone renders him unable to secure or follow a substantially 
gainful occupation, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for PTSD 
as well as entitlement to TDIU.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

Stegall considerations

In September 2004, the Board remanded the claims in order to: 
obtain additional records pertaining to medical treatment, 
obtain Social Security Administration (SSA) records, attempt 
to verify the Veteran's in-service PTSD stressors, and obtain 
a VA examination. The Veteran's claims were then to be 
readjudicated.  

A letter was sent to the Veteran in November 2004 requesting 
information concerning medical treatment and requesting him 
to provide additional information regarding his alleged in-
service PTSD stressors.  The Veteran responded in a statement 
dated April 2006.  Additional treatment records as well as 
SSA records have since been associated with the Veteran's 
claims file.  The RO attempted to verify the Veteran's 
claimed in-service stressors with the information provided 
and receive a negative response from the [CURR] dated April 
2008.  Additionally, the Veteran was afforded a VA 
examination in December 2007 as to his service-connected 
right eye disability.  As indicated above, the pending claims 
were readjudicated in a December 2008 SSOC.  

Accordingly, the record demonstrates that the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated July 2002, February 2004, and November 2004.  The VCAA 
letters indicated that in order for service connection to be 
granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  

The November 2004 VCAA letter provided the Veteran with 
specific information concerning the evidence required to 
establish entitlement to TDIU.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the November 2004 letter stated 
that VA would assist the Veteran in obtaining records from 
any Federal agency including the military, VA medical 
centers, and the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would request such records, if the Veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  The 
Veteran was also advised in the above-referenced VCAA letters 
that a VA examination would be scheduled if necessary to make 
a decision on his claims.  The November 2004 letter also 
requested specific details concerning the claimed PTSD and 
included a PTSD questionnaire.  

The February 2004VCAA letters emphasized:  "You must give us 
enough information about the records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency."  [Emphasis as in the original letter.]  The July 
2002 and November 2004 VCAA letters contained similar 
language.



Finally, the Board notes that the above-referenced letters 
specifically requested:  
"If there is any other evidence or information that you 
think will support your claim, please let us know."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until November 
2004, years after the March 1998 and October 1999 RO 
decisions that are the subject of this appeal.  
Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the initial 
adjudication of the claims in 1998 and 1999 was clearly both 
a legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error. 
See VAOGCPREC 7- 2004.

Crucially, the Veteran's claims were readjudicated in the 
December 2008 SSOC, after he was provided with the 
opportunity to submit additional evidence and argument in 
support of claims and to respond to the VCAA notice.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  

With respect to the Veteran's claims, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot as 
to the service connection claim via the RO's denial of 
service connection for the Veteran's claimed PTSD.  In other 
words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  As to the TDIU claim, the effective date 
is rendered moot because of the RO's denial of TDIU.  The 
Veteran's service connection claim was denied based on 
elements (2) [in essence, a verified in-service stressor] and 
(3) [a connection between the Veteran's service and the 
claimed disability]; his TDIU claim was denied based upon a 
failure to show that he is unemployable as a result of his 
service-connected right eye disability.  As explained above, 
he has received proper VCAA notice as to his obligations, and 
those of VA, with respect to those crucial elements.  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the Veteran's service 
treatment records, service personnel records, the Veteran's 
statements, lay statements, Internet evidence and SSA 
records, as well as VA and private medical treatment records.  
Additionally, the Veteran was afforded a VA examination in 
December 2007.

With respect to the PTSD claim, the Board recognizes that the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease, manifested in accordance with presumptive service 
connection regulations, occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  However, a medical 
examination is unnecessary in this case because, as will be 
discussed below, there is insufficient evidence of a 
verifiable in-service stressor.  Under such circumstances an 
examination is not required.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is insufficient evidence of a verifiable in-service 
stressor to sustain the PTSD claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, the Veteran declined the option of 
testifying at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
two issues on appeal.



1.  Entitlement to service connection for PTSD.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2008).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

Analysis

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnoses of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

For the purposes of this decision, elements (1) and (3) are 
not in dispute.  Concerning element (1), current medical 
diagnosis, PTSD was diagnosed in February 1998.  VA treatment 
records dated November 2004 document a continuing PTSD 
diagnosis.  See VA treatment records dated November 2004.  As 
such, element (1) is satisfied.  With respect to element (3), 
medical nexus, there are several evaluation and examination 
reports of record which link the Veteran's PTSD to his 
alleged in-service stressors.  See, e.g., a Behavior 
Management Systems Mental Status Evaluation dated February 
1998.  Accordingly, element (3) has arguably been 
established.

With respect to critical element (2), combat status or 
verified stressors, the Board initially notes that the 
Veteran has repeatedly asserted that he is a veteran of 
combat.  See, e.g, VA treatment records dated February 1998 
and July 1998.  Accordingly, the Board has considered the 
applicability of the combat presumption under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).  

The Veteran has at times stated that he served in-country in 
Vietnam and participated in combat [see, e.g., Behavioral 
Management Systems Mental Status Evaluation dated February 
1998].  The Board observes, however, that although the 
Veteran repeatedly claimed to have experienced combat 
conditions in Vietnam, he admitted at the May 1999 RO formal 
hearing that he had never come under enemy fire.  See the May 
1999 RO hearing transcript, pg. 5.

Review of the Veteran's service personnel records indicates 
that his military occupational specialty [MOS] was aircraft 
mechanic from December 1965 to May 1966, aircraft records 
monitor from May 1966 to May 1967, and engineering 
data/microfilm monitor from May 1967 to September 1967.  He 
has no awards or decorations indicative of combat status.  
There is no indication that he served in Vietnam.  The record 
is devoid of any indication that he engaged in any military 
activities through which combat status could reasonably be 
inferred.    

The Board finds that the official records far outweigh the 
Veteran's vague and self-serving statements concerning his 
purported combat in Vietnam.  The Board finds the Veteran's 
statements to be incredible, and therefore finds that combat 
status has not been established. 

Setting aside the Veteran's incredible statements concerning 
combat, he more recently has contended that he suffers from 
PTSD as a result of his experiences as an aircraft mechanic 
in the United States Air Force.  The Veteran has stated that 
he participated in medical evacuation [Medevac] transports of 
wounded soldiers from Cam Rahn Bay Air Force Base in Vietnam 
to Tachikawa Air Base in Japan, where he was stationed.  
Specifically, the Veteran alleges that he was regularly 
exposed to dead and dying soldiers and that he purportedly 
served as their confidante and 'final confessor' on Medevac 
flights from Vietnam to Japan.  See, e.g., the Veteran's 
statements dated March 2004 and January 1998.

The Veteran has reported that he participated in Medevac 
flights to and from Vietnam during 1965 to 1966 and "often 
flew . . . planes from Japan to Cam Rahn Bay."  See the 
Veteran's statement dated in January 1998.  He later stated 
that he participated in "more than 80 days of Medevac 
flights." He emphasized that he was traumatized by the sight 
of dead, dying, and wounded soldiers and held their hands and 
listened to their final confessions during these flights.  

There is of record no objective evidence to corroborate the 
Veteran's alleged participation in Medevac flights and his 
exposure to wounded troops thereby.  Specifically, the 
Veteran's stressor statements were submitted to the United 
States Armed Services Center for Unit Records Research (CURR) 
to be verified.  CURR researched the available 6100th Support 
Wing records, the headquarters of the 6100th Consolidated 
Aircraft Maintenance Squadron, and was unable to document 
that the Veteran performed any in-flight maintenance or other 
support services.  Moreover, the Veteran's service personnel 
records, including his Form DD-214, show that his foreign 
service was limited to Japan.  There is no evidence that he 
served in the Republic of Vietnam.  

As has been discussed above, the Veteran's lay testimony 
alone is not sufficient to establish the occurrence of the 
alleged stressors.  See Moreau, supra.  His alleged stressors 
have not been corroborated.  The record is pertinently absent 
any indication that the Veteran assisted with the evacuation 
and/or transport of any injured soldiers.  His MOS was 
aircraft mechanic, and there is nothing in the record, to 
include pertinent physical examination, which suggests that 
he was a member of a flight crew.  There is also nothing in 
the record which indicates that the Veteran had any medical 
training or was a chaplain or chaplain's assistant as he 
appears to suggest.    

The Veteran's representative, perhaps recognizing the 
inherent flaws in the Veteran's story of participating in 
Medevac flights when he was not a member of a flight crew, 
recently articulated a new, modified stressor; specifically 
the Veteran's exposure to wounded soldiers while working at 
the Tachikawa Air Base in Japan.  However, the Veteran has 
not himself made any such mention of this.  Rather, he has 
vehemently asserted that he directly assisted with the 
evacuation of injured soldiers from Vietnam aboard C-118 
aircraft.  Accordingly, the Board places no probative weight 
on the representative's attempt to modify the Veteran's 
statement.  

Even if the Board were to accept the representative's more 
limited contention as emanating from the Veteran himself 
(which the Board does not), it still fails because of a lack 
of corroboration.  As noted above, there is no objective 
evidence that the Veteran had any medical or religious 
training which would reasonably place him among wounded 
soldiers, even in Japan.   

Accordingly, there is no evidence, aside from the Veteran's 
own statements, to corroborate the alleged in-service 
stressors.  As explained above, the Veteran's bare assertions 
are insufficient to satisfy the second element of 38 C.F.R. § 
3.304(f).  It is the Veteran's responsibility to provide 
corroborating evidence of his in-service stressors.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

The Board recognizes that multiple psychological and 
psychiatric treatment records assume the occurrence of the 
alleged in-service stressors.  However, these examination and 
treatment records, which rely solely on the Veteran's own 
unsubstantiated reports of in-service stressors, are not 
sufficient to verify that the stressors did occur.  While the 
Veteran's reports of stressor incidents can be sufficient for 
the purpose of diagnosing or ruling out a diagnosis of PTSD, 
they are not evidence that the claimed stressor did in fact 
occur.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; see also 
Moreau, 9 Vet. App. at 395-396.

The record also contains lay statements S.L.R. and D.J.J.  
However, these statements do not contain any personal first-
hand knowledge of the Veteran's in-service experiences, but 
rather are largely limited to descriptions of the Veteran's 
PTSD symptomatology.  Similarly, a lay statement of D.D.D. 
contains no first-hand knowledge of the Veteran's military 
service, nor does he so contend.  As such, the Board does not 
assign any weight of probative value to this lay evidence.  

Additionally, the Veteran has submitted Internet information 
regarding an Air Force flight nurse and her duties caring for 
the wounded who were transported from Vietnam to Tachikawa 
Air Base.  This information is not probative evidence; there 
are Manifest differences between  a flight nurse and the 
Veteran.  

Boiled down to its essence, the Veteran's claim relies solely 
on his unsubstantiated description of his participation in 
Medevac operations during his military service.  These 
allegations of in-service stressors cannot serve as a basis 
for the grant of service connection for PTSD.  Element (2) of 
38 C.F.R. § 3.304(f) has not been satisfied, and the 
Veteran's PTSD claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2008).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2008).

Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.

Schedular basis

Service connection is currently in effect for aphakia of the 
right eye, evaluated as 30 percent disabling.  This is the 
Veteran's only service-connected disability.  
The Veteran thus fails to meet the schedular criteria for 
entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (2008) [if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more].  

Accordingly, the claim must be considered on an 
extraschedular basis.



Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The Veteran essentially contends that he is unemployable 
because of his service-connected aphakia of the right eye.  
See, e.g., the Veteran's statement dated December 2007.

For the reasons stated immediately below, the Board finds 
that, although the Veteran's service-connected disability 
places some limitations on his employment, these limitations 
are not such as to render him unable to secure and follow a 
substantially gainful occupation.  Moreover, although the 
Veteran does not work, there is no indication that 
unemployment is due to any special factors surrounding his 
service-connected disability.  

The Veteran is sixty-four years old.  The record indicates 
that the Veteran has a master's degree in electrical 
engineering.  The evidence, including the Veteran's own 
statements, demonstrates that he maintained employment as an 
electrical engineer until he suffered a massive heart attack 
in July 1985.  See the SSA Statement of Claimant dated in 
January 1999.  

Crucially, the medical evidence of record indicates that 
although the Veteran's right eye disability creates some 
limitations, it does not impair his ability to obtain and 
follow substantially gainful employment.  Specifically, the 
December 2007 VA examiner described the Veteran's loss of 
vision in his right eye, but stated that "[h]is ability to 
be employed is limited by his lack of depth perception, but 
he could be employed in an occupation that did not require 
binocular vision."  In an addendum dated October 2008, the 
VA examiner indicated that he had reviewed the Veteran's 
claims file and available medical records and that his 
opinion as to the Veteran's employability remained the same.  

The December 2007 VA examiner's opinion is consistent with 
that of the February 2000 VA examiner who reported that the 
Veteran would have difficultly in "an occupation that 
required much reading...but he does have 20/20 vision [in the 
left eye] - corrected."  

The two medical opinions of record which indicate that the 
Veteran is unemployable both cite to nonservice-connected 
disabilities as the reason for this unemployability.  In 
particular, in a July 1990 treatment record, Dr. E.N.B. 
stated that in his opinion the Veteran was totally disabled 
as a result of organic brain disease.  In a February 1998 
report, Dr. R.B.S. reported that the Veteran's "medical 
conditions would likely make employment a near 
impossibility."  However, Dr. R.B.S. specifically referred 
to the Veteran's nonservice-connected disabilities of heart 
disease and hypertension.    

Accordingly, the objective medical evidence of record does 
not indicate that the Veteran's service connected eye 
disability compromises him such that he is unable to follow 
substantially gainful employment.  The medical evidence of 
clearly shows that the Veteran's right eye disability limits 
his depth perception and impairs binocular vision, but does 
not prevent him from obtaining gainful employment.  
Crucially, there is no competent medical evidence of record 
to suggest that the Veteran is unemployable as a result of 
his service-connected right eye disability.  The Board notes 
that the Veteran has been pursuing this claim for nearly ten 
years and has had ample opportunity to submit additional 
evidence to bolster his contentions.  Such evidence has been 
requested, but it has not been forthcoming and does not 
appear to exist.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

Although the Board has taken the Veteran's statements into 
consideration, as well as the lay statements of his spouse 
and S.L.R., it finds that the Veteran's self-assessment and 
these lay statements are outweighed by the objective medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

The Board recognizes that the Veteran's ability to maintain 
gainful employment, including his ability to drive a motor 
vehicle, is somewhat impaired as a result of his service-
connected right eye disability.  However, while not 
discounting the effect that the service-connected disability 
has on the Veteran's employability, the Board finds that it 
is adequately compensated at the currently assigned level.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the impact that the 
service-connected disability has on the Veteran's industrial 
capacity is taken into consideration in the assigned rating.

Moreover, evidence does not demonstrate that the Veteran has 
been frequently hospitalized as a result of his right eye 
disability.  There is also no unusual clinical picture 
presented with respect to the service-connected disability.  

In sum, the record does not provide support for a conclusion 
that the Veteran's service-connected disability alone 
presents an exceptional or unusual disability picture, such 
that referral for extraschedular consideration is warranted.

For the reasons and bases stated above, the Board concludes 
that the Veteran's claim for TDIU does not warrant referral 
for extraschedular consideration.  The Veteran's claim of 
entitlement to TDIU is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to TDIU is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


